Order entered October 17, 2022




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                               No. 05-22-00166-CV

                   ALNA PROPERTIES II, LLC, Appellant

                                        V.

 QUENTIN PRINCE AND TYRA COBB INDIVIDUALLY AND AS NEXT
             FRIEND OF N.F., A MINOR, Appellees

                On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-14895

                                     ORDER

      Before the Court is appellees’ October 13, 2022 unopposed third motion to

extend time to file their brief. We GRANT the motion and extend the deadline to

October 27, 2022. However, we caution appellees that further extension requests

will be strongly disfavored.


                                             /s/   KEN MOLBERG
                                                   JUSTICE